

115 S2930 IS: No Budget, No Vacation Act
U.S. Senate
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2930IN THE SENATE OF THE UNITED STATESMay 23, 2018Mrs. Ernst (for herself, Mr. Lankford, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide that Congress may not recess, adjourn, or consider other matters after August 1 of any
			 year if Congress has not approved a concurrent resolution on the budget
			 and passed
			 the regular appropriations bills with respect to the next fiscal year.
	
 1.Short titleThis Act may be cited as the No Budget, No Vacation Act.
 2.No budget, no vacationSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended— (1)by striking The timetable and inserting the following:
				
 (a)In generalThe timetable; and (2)by adding at the end the following:
				
					(b)No budget, no vacation
						(1)Limits in the Senate and House of Representatives
 (A)In generalOn and after August 1 of each year, if both Houses of Congress have not approved a concurrent resolution on the budget for the next fiscal year and have not passed all the regular appropriations bills for the next fiscal year—
 (i)it shall not be in order in the Senate or the House of Representatives— (I)to move to recess or to adjourn; or
 (II)to move to proceed to the consideration of any matter other than a concurrent resolution on the budget or a regular appropriations bill; and
 (ii)no amounts may be obligated or expended for official travel by a Member of Congress. (B)No waiverNotwithstanding section 904(b), subparagraph (A) may not be waived or suspended in the Senate or the House of Representatives.
 (C)Permanent lawNotwithstanding section 904(a), subparagraph (A)(ii) is not enacted as an exercise of the rulemaking power of the Senate or the House of Representatives.
							(2)Additional limits in the Senate
 (A)Determination of presence of a quorumIn the Senate, on and after August 1 of each year, if both Houses of Congress have not approved a concurrent resolution on the budget for the next fiscal year and have not passed all the regular appropriations bills for the next fiscal year, and notwithstanding any provision of the Standing Rules of the Senate, the Presiding Officer shall direct the Clerk to call the roll to ascertain the presence of a quorum every 6 hours.
							(B)Lack of quorum
 (i)In generalIf, upon a calling of the roll under subparagraph (A), it shall be ascertained that a quorum is not present—
 (I)the Presiding Officer shall direct the Clerk to call the names of any absent Senators; and (II)following the calling of the names under subclause (I), the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to request the attendance of absent Senators?.
 (ii)Direction to compel attendanceIf a quorum is not present 30 minutes after the time at which the vote on a question submitted under clause (i)(ii) starts, the Presiding Officer shall, without intervening motion or debate, submit to the Senate by a yea-and-nay vote the question: Shall the Sergeant-at-Arms be directed to compel the attendance of absent Senators?.
 (iii)Arrest of absent senatorsEffective 30 minutes after the Sergeant-at-Arms is directed to compel the attendance of absent Senators under clause (ii), if any Senator not excused under rule XII of the Standing Rules of the Senate is not in attendance, the Senate shall be deemed to have agreed an order that reads as follows: Ordered, That the Sergeant-at-Arms be directed to arrest absent Senators; that warrants for the arrests of all Senators not sick nor excused be issued under the signature of the Presiding Officer and attested by the Secretary, and that such warrants be executed without delay..
 (iv)ReportsNot less frequently than once per hour during proceedings to compel the attendance of absent Senators, the Sergeant-at-Arms shall submit to the Senate a report on absent Senators, which shall—
 (I)be laid before the Senate; (II)identify each Senator whose absence is excused;
 (III)identify each Senator who is absent without excuse; and (IV)for each Senator identified under subclause (III), provide information on the current location of the Senator.
 (C)Regaining the floorIf a Senator had been recognized to speak at the time a call of the roll to ascertain the presence of a quorum was initiated under subparagraph (A), and if the presence of a quorum is established, that Senator shall be entitled to be recognized to speak.
 (D)No suspension of requirementsThe Presiding Officer may not entertain a request to suspend the operation of this paragraph by unanimous consent or motion.
 (E)Consistency with Senate emergency procedures and practicesNothing in this paragraph shall be construed in a manner that is inconsistent with S. Res. 296 (108th Congress) or any other emergency procedures or practices of the Senate.
							.